DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment 0f 9/20/2021 has been fully and carefully considered.  Claims 1 is pending and newly added claims 2-23 are pending.  Action on the merits of claims 1-23 which are all composition claims follows:
Priority
Applicant’s claim to priority wherein this application  is a divisional of 16/775,417 filed January 29, 2020, now US Patent 11,155,481 which claims domestic priority to Provisional Application 62/798,193 filed 1/29/2019 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 5, 2022; April 21, 2022; April 13, 2022; February 24, 2022; January 7, 2022; November 19, 2021; November 9, 2021; September 28, 2021 and September 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The annotated IDS affirming consideration by the Examiner is attached herewith to this office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-23 are is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Balasubramanian, US 2019/0223434, which has domestic priority to 62/619,215 filed January 19, 2018.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Balasubramanian et al. teach a composition for biofilm removal.  The composition includes inhibiting biofilm formation on surfaces and/or sanitizing the surface.  , the composition comprising polymers derived from alkyl polyglycosides functionalized with cationic side changes.[Note the abstract and Paragraph [0009]].  Specifically,  the composition contains polymeric cationic quaternary compounds that are naturally derived and have an environmentally low toxicity profile.   Which are superior at both removing bio film and prevent its formation when compared to traditional non-polymeric quats.  Balasubramanian et al. teach that the polymeric cationic quaternary compounds show effective biocidal production when combined with commonly used biocides.[0022]  The alkyl polyglycosides can comprise a functionalized poly glycoside sold as “POLYSUGA QUAT SERIES”, the most preferred alkyl polyglucoside comprise “POLY SUGA Quat TM-8610”.    The concentration of the alkyl poly glycoside can be about 1 wt.% to about 50 wt.%.  [Note Paragraphs [0030] and [0033]-[0036].  Balasubramanian et al. further teach that the composition can further comprise a non-oxidizing biocide, a foam, a suitable corrosion inhibitor and combinations thereof.[Note Paragraph[0037]]  The non-oxidizing biocide can comprise a quaternary amine compounds or quaternary phosphonium salt,  or a halogenated compound and/or a sulfur compound.  [Note Paragraphs [0038-0043].  The corrosion inhibitors include an imidazoline, compounds, a quaternary ammonium compound, a pyridinium compound, a phosphate ester or combination thereof.[Note Paragraph [0046].  The imidazoline can be derived from a diamine such as ethylene diamine (EDA), diethylene triamine (DETA) or triethylene tetraamine (TETA) [Note Paragraphs [0047-0048] and can include an imidazoline of Formula (7) as described in Paragraph[0048].  Balasubramanian et al. teach that the suitable foamers can includes anionic surfactants, cationic surfactants, nonionic surfactants, amphoteric surfactants, zwitterionic surfactants, fluoro-surfactants and combinations thereof.[Note Paragraph [0072].  
However, Balasubramanian et al. do not specifically teach that the composition is a fouling control composition.
Applicant is kindly reminded that a composition by any other name defined by an intended property is still a composition.  Or, in other words, a  “rose by any other name is still a rose”.    The composition as taught in Balasubramanian et al. anticipates applicant’s fouling control composition but the reference does not teach specifically fouling control.  The composition taught is for biofilm control.  However,   Balasubramanian et al. teach that the composition and specifically recites in Paragraph [0078] can include an addition ingredients which includes an organic solvent, an asphaltene inhibitor, a paraffin inhibitor, a scale inhibitor, a demulsifier, a water clarifier, a dispersant an emulsion breaker, a pH modifier, a hydrogen sulfide scavenger, a gas hydrate inhibitor, a kinetic hydrate inhibitor and combinations thereof.  The recitation in paragraph [0078] are the same fouling control agents which are claimed in claims 12-15 of the instant application. Finally, the functional agents or additives can include sequestrants, solubilizers, lubricants, thickeners, viscosity modifiers, processing aids,  carriers, water conditioning agents, foam inhibitors, or foam generators, threshold agents , aesthetic enhancing agents, dyes, odorants and perfumes.[Note Paragraph [0091]].  It is maintained that the composition of Balasubramanian et al. fully anticipates the composition of the instant invention despite using the term “fouling control composition” which would have been obvious to one having ordinary skill in the art at the time of filing.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-44 of co-pending Application No. 17/448,293(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant fouling control  composition as claimed comprises the same compositional ingredients as the corrosion control composition both claiming a composition comprises a cationic alkyl polyglycoside and one or more corrosion control agents, the corrosion control agent claimed in the instant application is the same corrosion control agents claimed in the ‘293 application.  The cationic alkyl polyglycoside comprises one or more glucose units and at least one cationic alkyl group R-Y, wherein R is an alkyl group and Y is a cationic group.  Both the instant (invention) application and that of the ‘293 application is drafted with “comprising” language which opens the claim up to additional ingredients and the function of the ingredients.  The only difference between the claims is the intended use or how the composition is being used the composition is the same thus rendering the claim as being obvious to one having ordinary skill in the art at the time of filing.   Applicant is reminded that when the compositions are same the only way to obtain a patent is by claiming of method of using the composition.  A new use of an old composition is unpatentable except by claiming a method. Note the case law of In re Thuau 135 F.2d 344]  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dhawan et al.’734 teach the use of multiple charged ionic compounds derived from polyamines for waste water clarification.  Dhawan et al. ‘040 teach multiple charged ionic compounds derived from poly amines and compositions thereof and methods of preparation.  Dhawan et al. teach using multiple charged cationic compounds derive from polyamines for clay stabilization in oil and gas operations.  Moloney et al. teach using cationic sugar-based compounds as corrosion inhibitors in a water system.  Hatchman et al. teach corrosion inhibitors wherein the surfactant used in the composition is a derivations of alkyl polyglycosides and derivatives of terpene alkoxylates.  Emiru et al. teach antimicrobial foam compositions containing cationic active ingredients.  O’Lenick, Jr teach functionalized polymeric surfactants based upon alkyl polyglycosides.  Kong et al. teach low residue cleaning solution comprising a C8-C10 alkylpolyglucoside.  Godfroid et al. teach antimicrobial compositions for hard surfaces.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                      Primary Examiner, Art Unit 1771